EXHIBIT C
RUBIN | POMERLEAU rc

CeeivenNn
Attorneys at Law ReGeclVeu
JEFFREY B. RUBIN, ESQ.
TODD C. POMERLEAU, ESQ.* 101 %elb teense inMtaine: | ©
March 6, 2019 BOSTON U.S.C.1.5.

VIA HAND DELIVERY

U.S. Department of Homeland Security i FILE 60 PY

U.S. Citizenship and Immigration Services
Boston Field Office, District #1

15 New Sudbury Street

Boston, MA 02203

RE: Moncada, Jassmin Abigail (A# 098-974-322)
Response to Notice of Intent to Deny Form I-485 (MSC1891677439)

To Whom It May Concern:

Please be advised that this office represents the above-named individual (the “Applicant”) in her
immigration matters. Enclosed please find the following documents in support of Applicant’s
Response to Notice of Intent to Deny her Form I-485 Application to Register Permanent
Residence or Adjust Status, dated February 7, 2019:

1) Notice of Intent to Deny;

2) Brief on Eligibility;

3) American Immigration Lawyers Association Amicus Brief; and
4) Proof of Applicant’s Derivative Asylum Beneficiary Designation.

Should you have any questions please contact me directly at this office. Thank you for your
attention to this matter.

Sincerely,

 
     

Jeffrey B/
JBR/bp
Encl.

Three Center Plaza, Suite 400 Boston, MA 02108
Office - 617.367.0077 Fax - 617.367.0071
law@RubinPom.com
www.RubinPom.com
-10106 6?

U.S. Department of Homeland Security
U.S. Citizenship and Immigration Services
Boston Field Office
JFK Federal Building
15 New Sudbury St, Rm E-160
Boston, MA 02203

AETBRTN

er se, U.S. Citizenship

id ey | and Immigration
eZ Services

{4Nb cece
FEB 0 7 2019
Jassmin A. Moncada AXXXXXXXX
228 Vane St MSC1891677439

Revere, MA 02151
Notice Of Intent io Deny
Dear Jasssmin Abigail Moncada:

Thank you for submitting Form I-485, Application to Register Permanent Residence or Adjust Status, to
U.S. Citizenship and Immigration Services (USCIS) under section 245 of the Immigration and Nationality
Act (INA).

After a thorough review of your application and supporting documents, we must inform you that we
intend to deny your application for the following reason(s).

Generally, to qualify for adjustment under INA 245, an applicant must:

e Be inspected and admitted or paroled into the United States;
° Be eligible to receive an immigrant visa;
e Be admissible to the United States for permanent residence; and

e Have an immigrant visa immediately available at the time the application is filed.
Statement of Facts and Analysis, Including Ground(s) for Denial
You filed Form J-485 based on being the beneficiary of an immigrant petition.

USCIS received your Form I-485 on September 04, 2018, and on January 24, 2019, you appeared for an
interview to determine your eligibility for adjustment of status. During the interview and review of your
application with an Immigration Services Officer, you testified that the information on your Form I-485,
along with any amendments made during the adjustment interview, and supporting documents were true
and correct.

USCIS records establish that you were born in the country of El Salvador on May 02, 1993.

You testified during your interview that you entered the U.S. without being inspected, admitted, or
paroled when you were 10 years old. You could not remember the exact date but that it was sometime in
2003 when you were 10 years old. You testified that you stayed in the U.S. for about a year and a half
almost two, and then left for El Salvador. You testified that you remember turning 16 years of age in El
Salvador, which was in the year 2006.
AXXXXXXXX - Page 2 of 2

You were unlawfully present in the United States for an aggregate period of more than 1 year,

You further testified that when you were 20 years old, in the year 2013, you reentered the U.S. without
being inspected, admitted, or paroled.

Therefore, you are inadmissible to the United States. See INA 212(a)(9\(C)(i).

On January 29, 2018, you filed Form I-131, Application for Travel Document, requesting to be ~
Paroled-in-Place based on being the spouse of a U.S. military veteran. On that application you did not
disclose that you had entered the U.S. unlawfully once before in 2003 and stayed in the U.S. fora year ©
and a half, almost two, in 2006, and that your most recent unlawful entry occurred in 2013.

You were Paroled-in-Place by USCIS on August 03, 2018. That Parole expires on August 21, 2019,

. Therefore, it appears that you are inadmissible to the United States. You did not apply for a waiver of
your inadmissibility under INA 212(a)(9)(B)(v) while you were outside of the U.S. prior to your unlawful
reentry. Also, you cannot apply for consent to reapply under INA 212(a)(9)(C)(ii) while you are in the |
United States. Matter of Torres-Garcia, 23 I&N Dec. 866 (BIA 2006). You are not qualified to adjust
status, and, therefore, USCIS intends to deny your Form I-485. See INA 212(a)(9)(C)()@, and 245(a)(2).

Based on a review of the record, USCIS finds that you have not met your burden of proof in
demonstrating that your application should be approved. Therefore, USCIS intends to deny your Form
1-485.

You may rebut the above-mentioned derogatory information and submit additional evidence in support of
the application. You may deliver your evidence to the Boston Field Office. You must respond within
thirty (30) days, with three days given by USCIS in order for this letter to be delivered. Failure to respond
within the allotted time will result in denial of your application for abandonment, or for the reasons set
forth above, or both.

Sincerely, / _
lncroolL, Molleney
Michael J. McCleary .

Field Office Director Ww
Boston Field Office

atty: Jeffrey B. Rubin, Esq.
ce: file
by: emh
Jeffrey B. Rubin, Esq.
Rubin Pomerleau, P.C.

One Center Plaza, Suite 400
Boston, MA 02108

(617) 367-0077

BBO# 640964

DEPARTMENT OF HOMELAND SECURITY
UNITED STATES CITIZENSHIP AND IMMIGRATION SERVICES

 

Response to Notice of Intent to Deny

)
In the Matter of: )
)
MONCADA, Jassmin A., ) File No.: A# 098 974 322
Applicant ) Receipt No.: MSC1891677439
)
)
)

 

BRIEF IN SUPPORT ELIGIBILITY FOR ADJUSTMENT OF STATUS
The Applicant, Jassmin Abigail Moncada, (“Mrs. Moncada”) through counsel,
respectfully submits this timely brief in support of her Form I-485 Application Register
Permanent Residence of Adjustment of Status (I-485 Application) in response to the Notice
of Intent to Deny (“NOID”) such application, dated February 7, 2019.

FACTUAL BACKGROUND

 

Mrs. Moncada is a twenty-five-year-old native and citizen of El Salvador. On
September 25, 2017, she married Johnny Moncada (“Mr. Moncada”), a United States
Citizen. Mr. Moncada is a decorated, veteran of the United States Air Force. Before retiring
from the Air Force in 2010, Mr. Moncada served as a Senior Airman. In that capacity, from
April through September 2009, Mr. Moncada served in an active combat zone in

Afghanistan while assisting in Operation Enduring Freedom. During that time Mr.
Moncada endured at least one fatal attack while living on a military base in Bagram,
Afghanistan. |

Mr. Moncada has received the following awards: Meritorious Unite Award with
Oak Leaf Cluster; AF Good Conduct Medal; National Defense Service Medal; Afghanistan
Campaign Medal with 1 service Star; Global War on Terrorism Service Medal; Air Force
Expeditionary Service Ribbon with Gold Border; AF Training Ribbon; and the NATO
Medal (Wear First NATO medal awarded). Mr. Moncada was honorably discharged from
the United States Air Force on September 1, 2010. While serving in the Air Force, Mr.
Moncada developed a skin condition and tenosynovitis in his wrists, which has placed him
on partial disability. He is currently employed by the Commonwealth of Massachusetts as
a social worker for the Department of Transitional Assistance. In this capacity, he works
to serve low income families by providing them assistance in obtaining means-tested
benefits and referring them to different programs to help get them back on their feet, as
needed.

Mrs. Moncada is gainfully employed at Bella Cakes in Everett, Massachusetts. She
and her husband currently own a home together in Revere, Massachusetts. Mrs. Moncada
has paid her income taxes every year that she has worked in the United States and has never
been arrested for a crime anywhere in the word.

Mrs. Moncada was born in Nueva Concepcion, El Salvador on May 2, 1993. On
December 21, 1993, her father filed a Form I-589, Application for Asylum, Withholding
of Removal and Protection Under the Convention Against Torture, listing Mrs. Moncada
as a derivative beneficiary. On or about September 5, 2004, Mrs. Moncada’s parents

brought her to the United States, when she was eleven years old. She remained in the United
pm a

States with her parents until approximately 2006, when she and her family returned to El
Salvador. It is undisputed that Mrs. Moncada was under the age of eighteen when she
departed the United States.

In 2013, Mrs. Moncada’s parents again decided to return to the United States,
Having nowhere else to go in El Salvador, on or about June 25, 2013, Mrs. Moncada,
entered the United States with her family without inspection or admission, when she was
just twenty-years-old. She has remained in the United States ever since. Since that time,
Mrs. Moncada has created a life here in the United States.

On September 4, 2018, Mrs. Moncada’s husband submitted a Form I-130, Petition
for Alien Relative on her behalf to the United States Citizenship and Immigration Services
(“USCIS”). Based on her husband’s military service, Mrs. Moncada also submitted Form
1-131, Application for Travel Document requesting parole in place, and an I-485
Application to USCIS. On August 22, 2018, USCIS granted Mrs. Moncada’s request for
parole in place and on January 25, 2019, USCIS also approved the I-130 Petition. However,
on February 7, 2019, USCIS issued a Notice of Intent to Deny Mrs. Moncada’s I-485
Application, noting that because she had accrued more than one year of unlawful presence
as a minor before re-entering the United States in 2013, she was ineligible to adjust her
Status to that of a lawful permanent resident, pursuant to section 212(a)(9)(C)(i)(I) of the

Immigration and Nationality Act “INA” or “Act”).! Specifically, the NOID states that

 

‘ While USCIS also indicates in the NOID that Mrs. Moncada did not disclose her 2013 re-entry into the
United States after accruing unlawful presence as a minor in her Form I-131, counsel notes that there is no
designated space in the application to make such disclosure. Nor would such facts preclude her from receiving
such benefit. See Adjudicator’s Field Manual (“AFM”), Chapter 21.1(c) (noting the requirements for special
parole considerations for spouses of U.S. military personnel, including veterans). Further, as it does not
appear that USCIS is alleging any other grounds of inadmissibility other than section 212(a)(9)(C)(i)() in
the NOID, this response only focusses on why USCIS should not use the time that Mrs. Moncada spent in
the United States as a minor against her to find that she is inadmissible under section 212(a)(9)(C))(D) of
the Act. See 8 C.F.R. § 103.2(b)(8)(iv) (noting that a notice of intent to deny will specify the bases for the
en ro

because Mrs. Moncada did not apply for a waiver under INA § 212(a)(9)(B)(v) prior to her
unlawful entry, and because she cannot apply for consent to reapply for admission to the
United States under INA § 212(a)(9)(C)(ii) while inside the country, she is not qualified to
adjust her status. This timely response follows.

ARGUMENT
I. USCIS Policy on Unlawful Presence Violates the APA.

The Administrative Procedures Act (“APA”) forbids agency action that is
“arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.” 5
U.S.C. § 706(2)(A). In addition, agency policy that is “fundamentally at odds with the
manifest [legislative] design” cannot be sustained “simply because it is not ‘technically
inconsistent’ with the statutory language.” Bangor Baptist Church v. Me., Dep’t of Educ.
& Cultural Servs., 549 F. Supp. 1208, 1232 (D. Me. 1982) (quoting United States v. Vogel
Fertilizer Co., 455 U.S. 16 (1982)). The APA also sets forth rule-making procedures that
agencies must follow before adopting substantive rules. See 5 U.S.C. § 553. USCIS’s
decision to prohibit some noncitizens from pursuing the adjustment process—a prohibition
accomplished in this case by USCIS’ unlawful interpretation of section 212(a)(9) of the
Act—improperly alters these substantive rules without notice-and-comment rulemaking,
in violation of the APA. Therefore, USCIS should disregard its policy as it is ultra vires to
the Act and grant Mrs. Moncada’s I-485 Application. See 5 U.S.C. §706 (directing courts
to hold unlawful and set aside agency action, findings, and conclusions made without
observance of the procedure required by law, and that the reviewing court shall compel

agency action unlawfully withheld).

 

proposed denial sufficient to give the applicant or petitioner adequate notice and sufficient information to
respond).
am a

Here, it is undisputed that the period of time relevant to the adjudication of Mrs.
Moncada’s I-485 Application occurred between September 4, 2004 until sometime in
2006—all while she was under the age of eighteen. Moreover, throughout the duration of
such period Mrs. Moncada was listed as a derivative beneficiary in a bona fide asylum
application. Therefore, but for USCIS’s erroneous policy, Mrs. Moncada would be deemed
admissible because she qualifies for not one, but two of the unlawful presence exceptions
listed in section 212(a)(9)(B)(iii) of the Act. Accordingly, based on the arguments
contained below, USCIS should declare such policy ultra vires to the Act and grant Mrs.
Moncada’s I-485 Application. |

II. USCIS’s Interpretation Unlawful Presence for Purposes of INA §
212(a)(9)(C)(i) is Ultra Vires to the Act.

Section 212(a)(9) of the Act is broken up into three different subsections: (A)
Aliens Previously Removed; (B) Aliens Unlawfully Present; and (C) Aliens Unlawfully
Present After Certain Immigration Violations. Subsection B goes on to define unlawful
presence as follows: “an alien is deemed to be unlawfully present in the United States if
the alien is present in the United States after the expiration of the period of stay authorized
by the Attorney General or is present in the United States without being admitted or
paroled.” INA § 212(a)(9)(B)(ii). Pertinently, the Act is clear that: (1) “no period of time
in which an alien is under 18 years of age shall be taken into account in determining the
period of unlawful presence . . .” and (2) “[nJo period of time in which an alien has a bona

fide application for asylum pending under section 208 [8 USCS § 1158] shall be taken into
~ | on

account in determining the period of unlawful presence . . . .” INA § 212(a)(9)(B)(i)(D) -
a?

These grounds of inadmissibility were created through the enactment of Illegal
Immigration Reform and Immigrant Responsibility Act (“IIRIRA”) of 1996. However,
despite the significant passage of time, and the incredible penalties these sections of the
statute impose, none of the immigration agencies have promulgated any regulations
implementing these grounds. Instead, the accrual of unlawful presence for purposes of INA
§ 212(a)(9)(C) is addressed by two USCIS policy memorandums, which do not have the
full force of law, were not subject to the notice and comment period required by the APA
and are inconsistent with the plain language of the statute and its clear objectives. See INS
Memorandum, P. Virtue, “Implementation of Section 212(a)(6)(A) and 212(a)(9) Grounds
of Inadmissibility” (Mar. 31, 1997); INS Memorandum, P. Virtue, “Additional Guidance
for Implementing Sections 212(a)(6) and 212(a)(9) of the Immigration and Nationality
Act” (June 17, 1997); AFM Chapter 40.9.2. Therefore, USCIS should not apply such policy
to Mrs. Moncada’s case.

A. USCIS’s Interpretation of Unlawful Presence Contradicts the Plain
Language of the INA.

The statute provides a single definition of “unlawful presence” that applies with

equal force to §§ (a)(9)(B) and (C). This definition includes blanket exceptions for minors

 

? A “bona fide asylum application” has been interpreted to mean a “properly-filed asylum application that
has a reasonably arguable basis in fact or law and is not frivolous.” AFM, Chapter 40.9.2. An application for
asylum is considered to be pending “during any administrative or judicial review (including review in Federal
court).” Jd. A denial of an asylum claim, or the abandonment of such application is not determinative of
whether the claim was bona fide. Jd. Similarly, an individual who is included in the principal’s asylum
application as a derivative beneficiary is considered to be in a period of stay authorized as of the date the
principal applicant, and therefore does not accrue unlawful presence during the pendency of such application,
unless he or she works without authorization or it is deemed that the application for the derivative individual
is not bona fide. Jd.
~ io

and derivative asylum beneficiaries. However, despite the clear intent of Congress, USCIS
has determined that the statutory exceptions accompanying the definition of unlawful
presence in subsection 212(a)(9)(B), “do not apply to section 212(a)(9)(C)(i)(I) cases.”
AFM Chapter 40.9.2. Such interpretation is in defiance of the plain text of the statute and
should not be applied in this case. See Chevron, USA, Inc. v. NRDC, Inc., 467 U.S. 837,
844, (1984) (agency policy will not be given controlling weight if they are “manifestly
contrary to the statute.”); United States v. Zannino, 895 F.2d 1, 8 (Ast Cir. 1990) (noting
that the statute’s plain language is “the best guide to its meaning.”).

Section 212(a)(9) of the Act, sets out a layered approach, where each subsection
builds on the previous section. Because the subsections are pieces of the same regulatory
approach, the whole section must be read in unison. Further, while section 212(a)(9)(C) of
the Act creates a separate ground of inadmissibility, it does not contain a separate definition
of unlawful presence. In fact, the only definition of unlawful presence is found in
212(a)(9)(B) of the Act, and thus based on the rules of statutory construction, sections
212(a)(9)(B) and (C) must be read together as Congress clearly intended them to function
jointly. See e.g., Boise Cascade Corp. v. United States EPA, 942 F.2d 1427, 1432 (9th Cir.
1991) (noting that when Congress uses words more than once in the same statute, it is
presumed that those words have the same meaning).

Moreover, while Mrs. Moncada acknowledges that the exception found in INA §
212(a)(9)(B)Gii)() and (II) indicate that they apply to “clause (i)” — interpreting such
section in isolation is unsound and has been repeatedly rejected by the United States
Supreme Court because it such interpretation ignores the structure and context of the whole

statute. Indeed, reading the Act in such “a mechanical fashion” would “create obvious
ro nn

incongruities in the language” and would “destroy one of the major purposes” of the Act.
Lawson v. Suwanee Fruit & S.S. Co., 336 U.S. 198, 201 (1949). Thus, as the only definition
of unlawful presence in the entire Act and implementing regulations is codified at §§
212(a)(9)(B)Gi) and (iii), the exceptions, should be viewed as exceptions to the
definition—not the penalty portions of the statute. See AILA Amicus Brief, at 9 (noting
that “the definitional and penalty portions of §§ 212(a)(9)(B) and (C) are distinct by
design.”). Based on this interpretation, USCIS should find that Mrs. Moncada is eligible to
adjust her status in the United States, notwithstanding section 212(a)(9)(C) of the Act,
because the only presence she accrued prior to her 2006 departure and 2013 re-entry,
occurred while she was under the age of eighteen.?

B. USCIS’s Interpretation of Unlawful Presence as Applied to Minors
Contradicts INA § 212(a)(9)’s Clear Objectives.

Section 212(a)(9)(C) of the Act has been characterized as an inadmissibility ground
intended to punish recidivist immigration violators. See Matter of Rodarte, 23 I&N Dec.
905 (BIA 2006) and Matter of Briones, 24 I&N Dec. 355 (BIA 2007). “The enactment of
these multifarious provisions to expedite the detection, deterrence, and punishment of
recidivist immigration violators reflects a clear congressional judgment that such repeat
offenses are a matter of special concern and that recidivist immigration violators are more
culpable, and less deserving of leniency, than first-time offenders.” Briones, 24 I&N Dec.
at 371; Black’s Law Dictionary 1269 (9th Ed.) (defining “recidivist” as an “habitual
criminal; a criminal repeater. An incorrigible criminal. One who makes a trade of crime.”).

Inherent in this “get-tough-on-immigrants philosophy” is the notion that the

 

3 Mrs. Moncada further contends that she did not accrue unlawful presence prior to her 2006 departure and
2013 re-entry because she was listed as a derivative beneficiary on her father’s asylum application.
jae an

recidivist immigrant violator is totally responsible for all of the actions leading to his or
her INA § 212(a)(9)(C) inadmissibility. However, such philosophy begins to lose its
legal—and moral—force when applied to an eleven-year-old girl who had no choice but to
enter the United States and live with her family, even if it meant living in the United States
without lawful status. “The absurdity of labeling this [eleven-year-old] child as “culpable”
for her unlawful presence in the United States or “punishing” her for her subsequent
“recidivist” uninspected entry is apparent from the face of this sentence. It cannot be
correct, then, that minors are subject to § 212(a)(9)(C).” See AILA Amicus Brief, at 11.

Congress clearly did not intend to hold children to the same standard as their adult
parents. First, children, like eleven-year-old Mrs. Moncada, do not live independent lives.
This is demonstrated by the fact that Mrs. Moncada’s parents unilaterally decided to bring
her to the United States and that she did not have any say in the matter. Second, children
lack the competency to make informed judgments about their immigration status and
whether or not they should continue to live in the United States without status. This is true
both legally and factually. Thus, the eleven-year-old version of Mrs. Moncada, cannot be
classified as a recidivist because she lacked the ability—both cognitively and legally—to
form the requisite intent to violate the law.

And, while Mrs. Moncada was over the age of eighteen when she re-entered the
country, she should not be held accountable for her parents’ prior decisions, unlawful or
not. This would be in total contradiction to other portions of the INA which clearly do not
permit any type of vicarious inadmissibility liability. See e.g., INA § 212(Q9\(COMD
(noting that children are not “punishable” for the decisions made by others to smuggle them

to the United States). Therefore, Mrs. Moncada should not be labeled as “incorrigible” and
punished by the full force of the permanent bar wheri she did not possess the requisite
culpability with regards to the accrual of her unlawful presence when she actually accrued
it. Accordingly, USCIS should grant her adjustment of status application, because to do
otherwise would violate section 212(a)(9)’s clear objectives. See Rodarte, 23 I&N Dec. at
909 (noting that the “focus of section 212(a)(9) is on the prevention of recidivist
immigration violations”).

Moreover, because Mrs. Moncada was a minor and therefore did not possess the
requisite culpability when she departed the United States, USCIS should further determine
that she is eligible for adjustment of status, notwithstanding section 212(a)(9)(C)(i) of the
Act. The Board has been consistently clear that all the potential grounds of inadmissibility
created by section 212(a)(9) of the Act are only triggered by the noncitizen’s departure
from the United States. See INA §§ 212(a)(9)(A), (B), and (C).

The unifying theme of section 212(a)(9) is that all its subparagraphs seek to

compound the adverse consequences of immigration violations by making

it more difficult for individuals who have left the United States after

committing such violations to be lawfully readmitted thereafter. In every

subparagraph, Congress has tied the relevant period of inadmissibility (or,

where inadmissibility is permanent, the period of waiver ineligibility) to the -

date when the alien departs the United States, voluntarily or otherwise. We

deem it evident that Congress made departure (rather than commencement

of unlawful presence) the event that triggers inadmissibility or ineligibility

for relief, because it is departure which marks the culmination of the alien’s

prior immigration violation and which makes the alien a potential recidivist.

It is recidivism, and not mere unlawful presence, that section 212(a)(9) is

designed to prevent.

Rodarte, 23 I&N Dec. at 909. Here, it is undisputed that Mrs. Moncada was still a minor
when she engaged in the very action triggering her inadmissibility. Therefore, her

culpability at this point is determinative as to whether or not she should be subsequently

punished by INA § 212(a)(9)(C)(i) upon her return to the United States. See id. Further,

10
oo on

because a minor noncitizen cannot accrue unlawful presence to trigger the first
inadmissibility period under § 212(a)(9)(B), similarly, that minor noncitizen cannot trigger
§ 212(a)(9)(C) if she departs the United States before turning eighteen, because she will
never have accrued unlawful presence before departing the United States in the first place.

Accordingly, because Mrs. Moncada departed the United States as a minor, and
therefore could not have accrued the requisite unlawful presence period for either section
212(a)(9)(B) or (C) of the Act, USCIS should grant her I-485 Application. Any decision to
the contrary, would be ultra vires to the Act and in violation of the APA, as it would
contradict the plain language of the statute and undermine the very rationale driving the
promulgation of section 212(a)(9) of the Act.

Ill. USCIS’s Interpretation of Unlawful Presence As Applied To A Spouse of a

United States Veteran Violates Congress’s Clear Intent To Promote Family

Unity Within The Military.

In the alternative, USCIS should conclude that Mrs. Moncada is not subject to the
permanent bar based on its own articulated policies regarding the unification of military
families. Policies regarding family unity and reunification abound in immigration law. For
example, § 212(a)(9)(A)(iii) allows an individual who departed under an order of removal
to avoid a 10-year bar on admission by obtaining the “consent[]” of the Attorney General.
In addition, § 212(a)(9)(B)(v) allows an individual who lived in the United States
unlawfully for more than a year to avoid a similar 10-year bar by demonstrating that a
denial of admission would cause “extreme hardship” to a U.S. citizen spouse or parent.
Recognizing that requiring a noncitizen to await the adjudication of these waivers overseas
would create precisely the “extreme hardship” that the waiver of unlawful presence is

designed to avoid, the Department’s regulations interpret the INA to permit an individual

11
who requires waivers under INA § 212(a)(9)(A)(iii) and (B)(v) to obtain conditional,
advance approval of these waivers before she departs the U.S. to complete the immigrant
visa process. See 8 C.F.R. §§ 212.2(j) & 212.7(e); Expansion of Provisional Unlawful
Presence Waivers of Inadmissibility; Final Rule, 81 Fed. Reg. 50244, 50245 (July 29,
2016). These Regulations were promulgated with the clear intent of keeping families
together, and USCIS’s interpretation of the Act’s definition of unlawful presence as applied
to section 212(a)(9)(C)(i)() of the Act is in clear defiance of such policy, especially with
regards military families.

USCIS has launched a number of initiatives to assist military members, veterans,
and their families to apply for naturalization and other immigration services and benefits.
One of these benefits is known as Parole of Spouses, Children and Parents of Active Duty
Military Members of the U.S. Armed Forces, the Selected Reserve of the Ready Reserve,
and Former Members of the U.S. Armed Forces or Selected Reserve of the Ready Reserve
(“Military Parole in Place”). According to a 2013, USCIS Policy Memo:

Veterans, who have served and sacrificed for our nation, can face stress and

anxiety because of the immigration status of their family members in the

United States. We as a nation have made a commitment to our veterans, to

support and care for them. It is a commitment that begins at enlistment and

continues as they become veterans.
USCIS Memo, Parole of Spouses, Children and Parents of Active Duty Members of the
U.S. Armed Forces, the Selected Reserve of the Ready Reserve, and Former Members of
the U.S. Armed Forces or Selected Reserve of the Ready Reserve and the Effect of Parole
on Inadmissibility under Immigration and Nationality Act § 212(a)(6)(A)(i), PM-602-

0091, at 2 (Nov. 13, 2013). The Department of Homeland Security, in partnership with

other United States agencies, has been clear that it is committed to assisting these veterans

12
o~ on

in keeping their spouses and other family members together in the United States throughout
the immigration process.

In efforts “to help military dependents secure permanent immigration status in the
United States as soon as possible,” USCIS invoked it parole authority under section
212(d)(5)(A) of the Act “to minimize periods of family separation, and to facilitate
adjustment of status within the United States by immigrants who are the spouses, parents
and children of military members.” Id. In fact, USCIS has gone so far to determine that a
recipient of Military Parole in Place is no longer inadmissible under section 212(a)(6\(A)(i)
of the Act, despite their prior unlawful entry. See id. at 5. Based on this reasoning and in
compliance with USCIS’s policy in helping “military dependents secure permanent
immigration status in the United States as soon as possible,” USCIS should conclude by
extension that Mrs. Moncada, as a recipient of Military Parole in Place, is not inadmissible
under section 212(a)(9)(C) of the Act, despite her 2013 unlawful entry.

The INA does not condemn individuals who live in the United States unlawfully to
permanent and/or prolonged separation from their U.S. citizen spouses and children,
especially if these spouses are veterans of the United States. For example, in some instances
the regulations allow these individuals, if otherwise eligible, to leave the U.S. temporarily
and return as lawful permanent residents—if they are granted waivers of applicable
inadmissibility grounds under INA § 212(a). Further, the Constitution provides the United
States citizen petitioners, including Mrs. Moncada’s United States citizen husband, with a
liberty interest in living with their spouses in the United States. See Calderon Jimenez v.
Cronen, 317 F. Supp. 3d 626, 636 (D. Mass. 2018) (noting that “[eJach day with their

families is now particularly precious. Any unjustified loss of liberty for even another day

13
would be a painful form of irreparable harm to them and to the United States citizens who
love them.”). USCIS is unlawfully depriving Mrs. Moncada and her veteran spouse of these
rights by interpreting the Act in a way that it is violation of the U.S. Constitution, the APA,
and USCIS’s own articulated policies regarding the unification of military families.
Therefore, even if USCIS is not willing to disregard its previous interpretations of unlawful
presence as applied to minors and asylum derivatives with regards to section 212(a)(9)(C)
of the Act, it should in the very least make an exception for Military Parole in Place
recipients, who are the spouses of U.S. military personnel and veterans. Therefore, Mrs.
Moncada’s I-485 Application should be granted because: (1) she does not require a waiver
under INA § 212(a)(9)(B)(v) prior to her unlawful entry because INA § 212(a)(9)(B)(iii)
clearly exempts unlawful presence accrued by minors; and (2) based on the foregoing, she
does not need consent to reapply for admission to the United States under INA §
212(a)(9)(C)(ii)of the Act.
CONCLUSION

Accordingly, USCIS should deem Mrs. Moncada admissible to the United States

and grant her I-485 Application for Adjustment of Status. Therefore, Mrs. Moncada

respectfully requests that her I-485 application be approved.

Respectfully Submitted,
Jassmin Abigail Moncada,
By and through counsel,

 

La
JefffeyB. Rubin, Esq.
Dated: March 6, 2019

14
NOT DETAINED

UNITED STATES DEPARTMENT OF JUSTICE
EXECUTIVE OFFICE FOR IMMIGRATION REVIEW

Board Of Immigration Appeals

IN THE MATTER OF

wees

Respondent.

Appeal from an Immigration Judge decision
entered on February 23, 2011

BRIEF OF AMICUS, AMERICAN IMMIGRATION
LAWYERS ASSOCIATION

AMERICAN IMMIGRATION
LAWYERS ASSOCATION

1331 G STREET NW, SUITE 300
WASHINGTON DC 20005

Counsel listed on following page

AILA InfoNet Doc. No. 11081069. (Posted 08/10/11)
Attorneys for Amicus Curiae,
American Immigration Lawyers Association

Stephen W Manning
Immigrant Law Group PC
PO Box 40103

Portland OR 97240

(503) 241-0035

Russell Abrutyn

Marshal E. Hyman & Associates, PC
3250 W. Big Beaver, Suite 529

Troy, MI 48084

(248) 643-0642

AILA InfoNet Doc. No. 11081069. (Posted 08/10/11)
Table of Contents

Table of Authorities

Introduction
Statement of Interest of Amicus
Argument
A. The Unlawful Presence
Inadmissibility .
B. The best reading of the statute
1. The Text of § 212(a)(9)
2.

3.
minors, not punish them.
4. Conventional legal
protection to minors
5. Inadmissibility
competency and autonomy.
Conclusion

Grounds of

The culpability rationale of § 212(a)(9)(C)
The clear Congressional view is to protect

Certficiate of Service

AILA InfoNet Doc. No.

principles offer

grounds involving

11081069.

(Posted 08/10/11)

lil

~ me OO mH

10
12

17

21

22
23

ii
Table of Authorities

. Cases

Acosta v. Gonzales, 439 F.3d 550 (CA9 2006)... eeeeeeeecceeesseees 2
Chisom v. Roemer, 501 U.S. 880 (1991)... ecesceessesseceseees seseeceees 21
Eddings v. Oklahoma, 455 U.S. 104, 115-16 (1982) oe eeeeeee 17

Garfias-Rodriguez v. Holder, -- F.3d --, 2011 WL 134690 (CA9
April 11, 2011)... ceeccsceccessceeeessscccssssescsscscecescecessseseceeusceeceesacs 2
Graham v. Florida, --U.S.--, 180 S. Ct. 2011 (2010)......000.... . 18, 19
INS v. Cardoza-Fonseca, 480 U.S. 421 (1987) ....ccccscccssccscseseescceees 9
J. D. B. v. North Carolina, 1381 S. Ct. 2894 (2011)... 19, 20
Johnson v. Ford Motor Co., 707 F.2d 189 (5th Cir. 1983)............. 18
Langham v. Alabama, 55 Ala. 114 (Ala. 1876) occ eeeeeeeeeeeees 18
Lawson v. Suwanee Fruit & S.S. Co., 336 U.S. 198 (1949)... 8
Liu v. Aschroft, 380 F.3d 307 (7th Cir. 2004) wo. eecceereeceees 16
Matter of Briones, 24 1&N Dec. 355 (BIA 2007) .............0. 2, 10,11
Matter of Devison-Charles, 22 I&N Dec. 1362 (BIA 2000)............ 13
Matter of Rodarte, 23 I&N Dec. 905 (BIA 2006) ......... eens ... 10
Negusie v. Holder, 555 U.S. 511, 129. S.Ct. 1159 (2009) uu... 6
Nunes-Reyes v. Holder, --- F.3d ----, 2011 WL 2714159 (9th Cir. .
July 14, 2011) ..ccescccccscscsecsecssecssessecssssssucsucssusssscssecssssssesssecsuesseececeses 2
Roper v. Simmons, 548 U.S. 551 (2005)... eeeecesseesceeesereeceeees 19
Sandoval v. Holder, 641 F.3d 982 (8th Cir. 2011)... eee 22
Singh v. Gonzales, 451 F.3d 400 (6th Cir. 2006)..........cceeeeeeeeeeee 21
Thomas v. United States, 121 F.2d 905 (D.C. Cir. 1941)... 18
Vermont v. Deyo, 915 A.2d 249 (Vt. 2006) oo. eeccecceceeeceees 18

Immigration & Nationality Act

§ 208(a)(2)(B) 0... eeeeeeescccccsesescessessssscscssscssesesssssssscslessescessnceceecenes 13
§ 2O8(D)(8)(C) oo... eeeeeeescceccceseseesssessssesccesecesecsesssnsssssccesescesssteeeeaeacs 13
§ 212 (a)(2)(A)GI)(D .0... eee cececsessseessccscescescsssscesscesscassssssssssaceceeeceees 13
§ 212(a)(6)(C)........ccecssessccccesssecccecceesscssesccsssssccssssescsssesssssssecesseesecs 21
§ 212 (a)(Q)(B) 0... cccccccccccsccccsssccecceecssscssssssceessscccessccsessssssecseseseees passim
§ ZID(A)(Q)(C)........eeceesscccceeecessssssstseseseccecececessseesssscssccssssescssensess passim
§ Z4O(D)(8) 0. ecccccssssccceccccsesseesscesscccessescsesssscssssacescvesscssseeseeeceese 13
§ 212(a)(Q)(B) DAD ...... cece ccsessessseceeecccccssecessssscsscescessessssssscesesessceesens 5
former-§ 241(a)(1)(B) ......ecceesssssseceessssccecesessesscescessssseccessseseusessesees 5
iii

AILA InfoNet Doc. No. 11081069. (Posted 08/10/11)
Public Laws
Illegal Immigration Reform and Immigrant Responsibility Act of
1996, Division C of Pub. L. No. 104-208, 110 Stat. 8009-652, tit.
II, § 8383(a) Sept. 80, 1996) oo... eee ssssesssccessesseceseeeseseesees 20
Illegal Immigration Reform and Immigrant Responsibility Act of
1996, Division C of Pub. L. No. 104-208, 110 Stat. 3009-546, tit.

TIT, § 801 (Sept. 30,, 1996). 0c. eeecccsssscsccccssssscccssteesesesseees 5
Immigration Act of 1990, § 301, Pub. L. No. 101-649, 104 Stat.

4978 (Nov. 29, 1990) ou... cccsccscccssesssccscccesseccceccssstscssssecececsnecs 13

Regulations .

8 C.F.R. § 1208.4(a)(5) (ii)... eee ceeeeeecceesececcccsescccccesecscessceusseeesses 14
8 C.F.R. § 1240.10(c) 0.0... ccescecccseessscceccceseseseccccesssesssssssecesssees 14
8 C.FLR. § 1245.1(e)(2)(vi)(B)(8)....... ccc eescecccsssecessscsscesssessececssssceeee 14
8 C.FLR. § 236.2 occ ccccssssccsssscecssseccsssccscstsssseesesssesssssceesersrscseseece 14
8 CBR. § 236.8 ooo. .cecccccccsccccccsssssscccccssscecccescessaseecesesssscecsesessenenees 14
8 C.FLR. § 245.1.(e)(2)(vi)(B)(8) 0... eee ececesceccccessecesscsscesssesssscccsesesees 14

Law Reviews and Other Authorities
A. Doyle, Silver Blaze, in The Complete Sherlock Holmes (1927) 21
Black’s Law Dictionary (9th Ed.) wo... cceescsssssscesssceescsscsssseseseees 11

Marsha L. Levick & Robert G. Schwartz, Changing the Narrative:
Convincing Courts to Distinguish Between Misbehavior and
Criminal Conduct in School Referral Cases, 9 U.D.C.L. Rev. 53

(2007) ...sessssecsessesssessecsscsscsscsscsesscsersecsussassassuessussucsessusssiesavssssessesee, 17
Shirley Jackson, The Lottery and Other Short Stories (2d Ed.
ZOO) ....cssesesecceccecceessesssseseecccsssssscesscssssessscesssstssescssesscssesssecsssesacs 12
AILA Documents

Michigan AILA CBP Liaison Committee, Response to Question 7
(Nov. 23, 2010), AILA InfoNet Doc. No. 11080850 (posted
08/08/2011) oo... eesssscccsssccsecsssccesscecccessececesessscesssscssccsssssceseeteseeeees 2

Agency Documents
Cable, Department of State, No. 00-State-102274 (May 30, 2000),
published on AILA InfoNet at Doc. No. 00060202...........cccccccee. 17
Final Text of Settlement Establishing Minimum Standards and
Conditions for Housing and Release of Juveniles in INS Custody
ntsensnsceannncsnancrorsoosssceesovecsoossssunersneanenesescessssraccnssoeeuesonssseseosesecscacensae 15
ICE Family Residential Standards (2008), available at
http://www.ice.gov/detention-standards/family-residential/ ..... 15

iv
AILA InfoNet Doc. No. 11081069. (Posted 08/10/11)
INS, Juvenile Protocol Manual 2.1.1 (2007); published on AILA
InfoNet Doc. No. 07111561 (posted Nov. 15, 2007)..............000. 16
John Morton, Director, Immigration & Customs Enforcement,
Exercising Prosecutorial Discretion Consistent with the Civil
Immigration Enforcement Priorities of the Agency for the
Apprehension, Detention, and Removal of Aliens, June 17, 2011
sseeecesessssseeecesesesssaseseeseesssnacssceseseseceseescscenscsesssscsssesssasesacesessneccecceses 15
Memorandum, David Neal, Chief Immigration Judge, EOIR (May
22, 2007), published on AILA InfoNet at Doc. No. 07052360.... 16
Memorandum, Yates, Assoc. Dire. Operations, USCIS, HQQPRD
70/6.2 (Apr. 15, 2004), published on AILA InfoNet Doc. No.

O40G60110 oo eee teccceecesseceeeceeessssseecssesscssecsssssssecscssstsceesesesens 16
USCIS Adjudicator’s Field Manual, § 40.9.2(b)(2) oo... ceeeeeeeeeeee 7
USCIS Asylum Division, Guidelines for Children’s Asylum Claims

(2009) .....eessccssssscssscccsssssccsssceeecceesseesesseecesseeseccsssscessecsesseeececeseees 15
USCIS, Adjudicator’s Field Manual § 40.9.2(b)(8)(B)................... 17

Miscellanous, United States Code
2 US.C. § T1OL ccc ceeccccescceeceeessssssscscccscssescssssesesscesesseeceeeecens 14
8 U.S.C. § 1232(a)(5)(D) eee esccesecesssssccessssesscssscsssecvsssscceseteeceeees 14

AILA InfoNet Doc. No. 11081069. (Posted 08/10/11)
Introduction

Minors are different. Parents know it. The United States
Supreme Court has said it. Scientific evidence proves
it. Legislatures all over the world, including the United States
Congress, have presumed it for decades. It is such a well-accepted
norm that it completely permeates United States domestic law,
criminal, civil, and contract. Importantly here, it is also a fixture
within immigration law and jurisprudence.

Coming on nearly fifteen years after §§ 212(a)(9)(B) and (C)
of the Immigration & Nationality Act were enacted, we continue to
lurch along without any harmonizing rule on how unlawful
presence should be interpreted to regulate immigration. None of
the immigration agencies have yet promulgated any regulations
implementing these grounds. Indeed, the agencies themselves
are at cross-hairs on implementation. For example, the United
States Customs and Border Patrol has refused to follow the
guidance from either the Department of State or the United States
Citizenship and Immigration Services. See Michigan AILA CBP

Liaison Committee, Response to Question 7 (Nov. 23, 2010), AILA

AILA InfoNet Doc. No. 11081069. (Posted 08/10/11)
InfoNet Doc. No. 11080850 (posted 08/08/2011). The Board’s
interpretative silence on several recurring and important
questions has led to conflicting judicial opinions, cf. Matter of
Briones, 24 I&N Dec. 355 (BIA 2007), with Acosta v. Gonzales, 439
F.3d 550 (CA9 2006).

In this case, the Board is asked to decide whether the
inadmissibility ground at § 212(a)(9)(C) of the Act applies to
noncitizens who accrued unlawful presence prior to turning 18 |
years of age. In this brief, AILA explains why the best reading of
the statute, in light of its language, its purpose, and
Congressional treatment of minors as different than adults for
deportability and admissibility purposes, excludes minors from §
212(a)(9)(C)@)(). We view these factors as conclusively pointing

to the proposition that minor noncitizens, like the one in this case,

 

1The Board’s delay in this context has spawned a whole new set of
questions such as reliance and predictability. See, e.g., Garfias-
Rodriguez v. Holder, -- F.3d --, 2011 WL 134690 (CA9 April 11,
2011), sua sponte order from chambers directing parties to
address "[w]hat effect, if any, does the recent en banc decision in
Nunes-Reyes v. Holder, --- F.3d ----, 2011 WL 2714159 (9th Cir.
July 14, 2011), have on our decision that the BIA’s precedential
opinion in Matter of Briones, 24 I. & N. Dec. 355 (BIA 2007),
applies retroactively?” (July 29, 2011).

AILA InfoNet Doc. No. 11081069. (Posted 08/10/11)
cannot be subjected to an adult-centric interpretation of the
inadmissibility ground at § 212(a)(9)(C)@)(). As explained why
below, the Board should publish an opinion holding that the
inadmissibility bar at § 212(a)(9)(C) does not apply to individuals
who would have otherwise accrued unlawful presence but for their

status as minors.

Statement of interest of amicus

The American Immigration Lawyers Association (“AILA”)
is a national association with more than 11,000 members
throughout the United States, including lawyers and law school
professors who practice and teach in the field of immigration and
nationality law. AILA seeks to advance the administration of law
pertaining to immigration, nationality and naturalization; to
cultivate the jurisprudence of the immigration laws; and to
facilitate the administration of justice and elevate the standard of
integrity, honor and courtesy of those appearing in a
representative capacity in immigration and naturalization
matters. AILA’s members practice regularly before the

Department of Homeland Security and before the Executive Office

AILA InfoNet Doc. No. 11081069. (Posted 08/10/11)
for Immigration Review, as well as before the United States

District Courts, Courts of Appeal, and Supreme Court.

Argument

The Board should adopt the best and most reasonable
construction of the statute which excludes minors from the scope
of § 212(a)(9)(C). In explaining why the best reading of the statute
excludes minors from the operation of § 212(a)(9)(C), AILA
articulates three points: (1) the text of § 212(a)(9) plainly
authorizes an interpretation excluding minors from its scope; (2)
the purpose of § 212(a)(9)(C) is undermined by subjecting minors
to its inadmissibility ban; and (3) the Act, regulations, and
reasoned agency policy consistently acknowledge that minors are
different than adults respecting immigration rules.

We address each issue in turn. We take no position on the

merits of the respondent’s claim.

A. The unlawful presence inadmissibility grounds
Congress added the unlawful presence bars to the Act with

the passage of the Illegal Immigration Reform and Immigrant

AILA InfoNet Doc. No. 11081069. (Posted 08/10/11)
Responsibility Act of 1996, Division C of Pub. L. No. 104-208, 110
Stat. 3009-546, tit. III, § 301, effective April 1, 1997. Prior to
IIRIRA, “unlawful presence” was an unregulated concept; it
certainly was not used as a statutory immigration control. Cf.
former-§ 241(a)(1)(B) of the Act (regulating an unlawful entry).
With ITRIRA, Congress imposed three discrete consequences on
noncitizens who accumulated unlawful presence. Noncitizens
who accumulated more than 180 days and less than one year of
unlawful presence before departing the United States triggered
an inadmissibility period of three years. See § 212(a)(9)(B)(i)(1) of
the Act. A noncitizen who accumulated more than one year of
unlawful presence before departing the United States triggered
an inadmissibility period of ten years. See § 212(a)(9)(B)@(D of
the Act. Noncitizens who accumulated an aggregate of more than
one year of unlawful presence and then attempted to reenter or
reentered the United States without being admitted became

permanently inadmissible. See § 212(a)(9)(C)(i)() of the Act.

AILA InfoNet Doc. No. 11081069. (Posted 08/10/11)
B. The best reading of the statute.

The best reading of the statute, either as a plain language
interpretation or as a policy interpretation for an ambiguous
statute, Negusie v. Holder, 555 U.S. 511, 129 S.Ct. 1159, 1164

(2009), resolves the following hypothetical the same way:

A child, age 3, is smuggled into the United States to be
with his parents. The child lives in the United States
with his parents for four years, is taken back to his
home country for a short period when he is 7 years old,
and then smuggled back into the United States a few
months later. Now, at the age of 15, he seeks an
immigrant visa based on an approved relative petition
filed by a parent.?

No one would dispute that, in this example, § 212(a)(9)(B)(i) is not
triggered because our hypothetical applicant was under the age of
18 at all times. How, though, should § 212(a)(9)(C)()() be

interpreted with respect to this hypothetical?3

 

2 Regretfully, there is nothing make-believe in this hypothetical
because the facts are drawn from a real case. See Email from Tori
Alvarenga-Watkins, St. Francis Cabrini For Immigrant Legal
Assistance, to Stephen Manning (Aug. 3, 2011) on file with
AILA. It is one of the stories collected by AILA through its case

3 Because it makes no difference to the analysis here whether the
statute is ambiguous or not, we do not address the issue.

AILA InfoNet Doc. No. 11081069. (Posted 08/10/11)
1. The Text of § 212(a)(9)

The statute, § 212(a)(9), sets out a layered regulatory
approach. Each section builds on the previous section. Because
the subsections are pieces of the same regulatory approach, the
whole section must be read in unison.

Because § 212(a)(9)(B) (ii) says that it applies to “clause
(i)” — that is, § 212(a)(9)(B)(i) — one might be lead to believe that
this means that it only applies to § 212(a)(9)(B)G). For example,
the Immigration Judge and DHS counsel take that position in this
case. See also, USCIS Adjudicator’s Field Manual, § 40.9.2(b)(2)
(same). But that style of interpretation is unsound and has been
repeatedly rejected by the United States Supreme Court because
it ignores the structure and context of the whole statute. Indeed,
to read the statute in such “a mechanical fashion” would “create
obvious incongruities in the language” and would “destroy one of
the major purposes” of the statute. Lawson v. Suwanee Fruit &
S.S. Co., 336 U.S. 198, 201 (1949). The structure of § 212(a)(9)(B)
provides several indicia that Congress meant for the minority

exception to apply to § 212(a)(9)(C) as well.

AILA InfoNet Doc. No. 11081069. (Posted 08/10/11)
First, the definitional and penalty portions of §§
212(a)(9)(B) and (C) are distinct by design. Sections
212(a)(9)(B)(i) and (C)(i) provide for an inadmissibility penalty -
triggered by unlawful presence. The definition of unlawful
presence is codified at §§ 212(a)(9)(B)(ii) and (iii). The exceptions
at § (B)(iii) are exceptions to the definition, not the penalty
portions of the statute. And this distinction makes all the
difference in the statute’s interpretation.

Second, the operation of the penalty portions of §§
212(a)(9)(B) and (C) indicate that the definition of unlawful
presence is comprised of both §§ (B)(ii) and (ii). Section
212(a)(9)(B)@ CD imposes a ten-year inadmissibility period on an
adult noncitizen who departs the United States after accruing
more than one year of unlawful presence during any single
discrete stay. Section 212(a)(9)(C)()() imposes a permanent
inadmissibility period on an adult noncitizen who aggregates
more than one year of unlawful presence prior to an unadmitted
entry. If a minor noncitizen cannot accrue unlawful presence to

trigger the first inadmissibility period under § 212(a)(9)(B), then

AILA InfoNet Doc. No. 11081069. (Posted 08/10/11)
that minor noncitizen cannot trigger § 212(a)(9)(C) because he or
she will not have any unlawful presence when he or she departed
after single or subsequent stay.

Third, the penalty portions of the statute are meant to
work in harmony, not in conflict. See INS v. Cardoza-Fonseca,
480 U.S. 421, 466 n.30 (1987). Notably, the text of § 212(a)(9)(B)(i)
aligns nearly perfectly with § 212(a)(9)(C)(i)D). Read in harmony,
§ 212(a)(9)(C)()@) was Congress's effort to regulate the noncitizen
immigration violators who, because of their short unlawful stays,
would escape regulation under § (9)(B). Section (9)(C) is not an
additional regulatory control, rather it is meant to fill a gap in the
regulatory scheme.*

The statute provides a single definition of “unlawful
presence” that applies with equal force to §§ (a)(9)(B) and
(C). This definition includes blanket exceptions for

minors. Minors do not accrue unlawful presence and cannot

 

4 Section 212(a)(9)(B)(iv) is part of the penalty portion of the
statute. It is not an exception to the definition of unlawful
presence. It merely stops the running of the unlawful presence
clock while an application for a change of status or an extension of
status is pending.

AILA InfoNet Doc. No. 11081069. (Posted 08/10/11)
trigger the permanent bar at § 212(a)(9)(C)(i)(1) of the Act.

2. The culpability rationale of § 212(a)(9)(C)

Board Member Pauley, writing for the Board in both Matter
of Rodarte, 23 I&N Dec. 905 (BIA 2006) and Matter of Briones, 24
I&N Dec. 355 (BIA 2007), characterized § 212(a)(9)(C) as an
inadmissibility ground intended to punish recidivist immigration
violators. In strongly drafted language describing the punitive
purpose, a precedent for which we were unable to find among the
Board’s published decisions, Board Member Pauley explained that
§ 212(a)(9)(C) is “concerned with punishing and preventing
recidivist immigration violations[,]” Matter of Briones, 24 I&N
Dec. at 366, and that the focus “is recidivism, and not mere
unlawful presence, that section 212(a)(9) is designed to prevent[,]”
Matter of Rodarte, 23 I&N Dec. at 909. His opinions looked
broadly at Congress’s immigration legislation in general to finely
hone the sharp point of § 212(a)(9)(C) as embodying special
punishment for its violators. “The enactment of these
multifarious provisions to expedite the detection, deterrence, and

punishment of recidivist immigration violators reflects a clear

10
AILA InfoNet Doc. No. 11081069. (Posted 08/10/11)
congressional judgment that such repeat offenses are a matter of |
special concern and that recidivist immigration violators are more
culpable, and less deserving of leniency, than first-time offenders.”
Maiter of Briones, 24 I&N Dec. at 371; Black’s Law Dictionary
1269 (9th Ed.) (defining “recidivist” as an “habitual criminal; a
criminal repeater. An incorrigible criminal. One who makes a
trade of crime.”).

This get-tough-on-immigrants philosophy loses its legal —
and moral — power when applied to our hypothetical. The
absurdity of labeling a 3-year old child “culpable” for his unlawful
presence in the United States or “punishing” a 7-year old for his
“recidivist” uninspected entries is apparent from the face of this
sentence. It cannot be correct, then, that minors are subject to §
212(a)(9)(C). First, minors, like the minor in our example, do not
live autonomous lives. Second, minors lack the competency to
make judgments about their status. This is true legally and
factually. In our hypothetical, the child applicant cannot be a
recidivist because he lacks the ability - both cognitively and

legally - to form the requisite intent to violate the law. We cannot

11
AILA InfoNet Doc. No. 11081069. (Posted 08/10/11)
label the child as “incorrigible”. And, there is nothing in the
statute that would permit vicarious inadmissibility lability: the
child is not “punishable” for the decisions made by others to
smuggle him to the United States. See § 212(ay(9(CVG)D (applies
only to the alien seeking admission). |
Even the most extreme rule-based regimes recognize that
children are innocent actors. E.g., Shirley Jackson, The Lottery
and Other Short Stories (2d Ed. 2005) (exempting children who
are at least younger than 17 from stoning punishment). The best
reading of the statute would avoid this absurdity.
3. The clear Congressional view is to protect minors,
not punish them.

There are “multifarious” immigration enactments,
decisions, and guidance memoranda that present a clear view that
minors are to be protected, not “punished”. Congress has placed
particular emphasis on protecting minors throughout the INA in
accord with conventional legal principles. For example, §
208(a)(2)(E) of the Act precludes the use of safe third country or

time limitations to bar an asylum application for certain minors.

12
AILA InfoNet Doc. No. 11081069. (Posted 08/10/11)
Section 208(b)(8)(C) provides for initial asylum jurisdiction with
the asylum office for certain minors instead of removal
proceedings. Section 301 of the Immigration Act of 1990, Pub. L.
No. 101-649, 104 Stat. 4978 (Nov. 29, 1990), prevents the
detention and deportation of minors who are unlawfully present in
the United States with close family ties. Congress has directed
that “the Attorney General shall prescribe safeguards to protect
the rights and privileges” of incompetent aliens, such as minors, in

removal proceedings. See § 240(b)(3) of the Act. Indeed, Congress
has spared minors from inadmissibility even for their convicted
criminal conduct. See § 212(a)(2)(A)(ii)(I) of the Act.

The Board has recognized that judgments in juvenile
delinquency proceedings are not convictions for immigration
purposes. Matter of Devison-Charles, 22 I&N Dec. 1362 (BIA
2000). An asylum applicant’s status as a minor can be an
“extraordinary circumstance” excusing noncompliance with the
one-year deadline for applying for asylum. 8 C.F.R. §
1208.4(a)(5)@i). Immigration Judges cannot accept an admission

from an unrepresented minor respondent. 8 C.FR. §

13
AILA InfoNet Doc. No. 11081069. (Posted 08/10/11)
1240.10(c). There are special rules for serving Notices to Appear
on children. 8 C.F.R. § 236.2.. Certain minor children, unlike
adults, may benefit from voluntary departure free of charge. 8
U.S.C. § 1232(a)(5)(D). Also unlike most adults, an alien child can
be released from detention without bond. 8 C.F.R. § 236.3. Certain
minors are not subject to numerous grounds of inadmissibility
(including several significant grounds such as public charge, entry
without inspection, and false claim of citizenship), a policy
decision rooted in the inherent vulnerability of minors. See 2
US.C. § 7101; 8 CFR. §§ 245.1.(e)(2)(vi)(B)(3);
1245.1(e)(2)(vi)(B)(8).

Immigration enforcement agencies also maintain various
discretionary policies providing added protection for minors, a
trend that has been advancing in recent years. A recent ICE
memorandum on prosecutorial discretion instructs agency
personnel to consider a person’s entrance into the United States at
a young age as a factor weighing against enforcement actions.
John Morton, Director, Immigration & Customs Enforcement,

Exercising Prosecutorial Discretion Consistent with the Civil

14
AILA InfoNet Doc. No. 11081069. (Posted 08/10/11)
Immigration Enforcement Priorities of the Agency for the
Apprehension, Detention, and Removal of Aliens, June 17, 2011, at
4. The memorandum explains that “special consideration [be]
given to minors” before the decision to commence an enforcement
action. Id at 10. Immigration officials also must abide by special
standards when detaining juveniles. See ICE Family Residential
Standards (2008), available at http://www.ice.gov/detention-
standards/family-residential/; Final Text of Settlement
Hstablishing Minimum Standards and Conditions for Housing and
Release of Juveniles in INS Custody, available at
http://centerforhumanrights.org/children/Document.2004-06-

18.8124043749. When assessing child asylum applicants, USCIS
guidelines instruct adjudicators to view the minor as “a child first
and an asylum-seeker second.” USCIS Asylum Division,
Guidelines for Children’s Asylum Claims 13 (2009). The
guidelines emphasize that the asylum officer should consider
numerous factors of development - cognitive and emotional among
others - when adjudicating the child’s case. Id; see also Liu v.

Aschroft, 380 F.3d 307, 314 (7th Cir. 2004) (“[A]ge can be a critical

15
AILA InfoNet Doc. No. 11081069. (Posted 08/10/11)
factor in the adjudication of asylum claims.”). This example is not
unique. The Juvenile Protocol Manual of the former INS explicitly
instructs that juveniles should not be charged with inadmissibility
under § 212(a)(6)(C) unless it is clear that they fully understood
that they were committing fraud. INS, Juvenile Protocol Manual
2.1.1 (2007); published on AILA InfoNet Doc. No. 07111561
(posted Nov. 15, 2007). Additionally, EOIR maintains separate
guidelines for proceedings involving unaccompanied minor
children, and ICE can decide to parole an individual merely for
being a juvenile. Memorandum, David Neal, Chief Immigration
Judge, EOIR (May 22, 2007), published on AILA InfoNet at Doc.
No. 07052360. Finally, juveniles are exempt from the “reasonable
request for assistance” requirement for a T Visa. Memorandum,
Yates, Assoc. Dire. Operations, USCIS, HQQPRD 70/6.2 (Apr. 15,
2004), published on AILA InfoNet Doc. No. 04060110.

As a matter of policy, the U.S. Citizenship and
Immigration Services and the Department of State have both
promulgated policies to expand upon the statutory tolling

provisions. USCIS, Adjudicator’s Field Manual § 40.9.2(b)(8)(B);

16
AILA InfoNet Doc. No. 11081069. (Posted 08/10/11)
Cable, Department of State, No. 00-State-102274 (May 30, 2000),
published on AILA InfoNet at Doc. No. 00060202. Consequently,
it is clearly inscribed in immigration jurisprudence that minors
will be treated differently than adults.
4, Conventional legal principles offer protection to
minors
Congress’s special treatment of minors and the mirror
approach of the immigration agencies accord with conventional
legal principles. Our nation’s legal framework generally aims to
protect minors: courts are cautious in meting out punishment
because of a minor’s inability to appreciate the wrongfulness of his
actions, his inability to reason as an adult, and the state’s parens
patriae role. See, e.g., Eddings v. Oklahoma, 455 U.S. 104, 115-16
(1982); Marsha L. Levick & Robert G. Schwartz, Changing the
Narrative: Convincing Courts to Distinguish Between Misbehavior
and Criminal Conduct in School Referral Cases, 9 U.D.C.L. Rev.
53, 86 (2007). This principle guides society's decision to deem
minors as incapable of formulating the requisite intent in a

variety of contexts: juvenile delinquency proceedings, for example,

17
AILA InfoNet Doc. No. 11081069. (Posted 08/10/11)
do not aim to find criminal culpability or guilt because minors
generally do not have the legal capacity to establish a culpable
mental state. See, e.g., Johnson v. Ford Motor Co., 707 F.2d 189,
194 (5th Cir. 1983) (holding that a minor has no legal capacity);
Thomas v. United States, 121 F.2d 905 (D.C. Cir. 1941)
(explaining that rehabilitation and not “conviction or punishment
for a crime” is the focus of juvenile delinquency proceedings).
Indeed, the common law has long reasoned that minors do not
have the legal capacity to willfully consent to a variety of legal
activities, such as entering into a contract, consenting to a sexual
activity, or marrying before a certain age. See, e.g., Vermont v.
Deyo, 915 A.2d 249, 254 (Vt. 2006); Needham v. Needham, 33 S.E.
2d 288, 290 (Va. 1945); Langham v. Alabama, 55 Ala. 114 (Ala.
1876).

The United States Supreme Court has definitively noted
that minors are different biologically and, therefore, legally, when
ascertaining culpability. See Graham v. Florida, --U.S.--, 130 S.
Ct. 2011 (2010) (holding life imprisonment without parole is

unconstitutional for juvenile offenders who did not commit

18
AILA InfoNet Doc. No. 11081069. (Posted 08/10/11)
homicide); Roper v. Simmons, 543 U.S. 551 (2005) (holding capital |
punishment is unconstitutional for juvenile offenders). Roper
explains that adolescents maintain particular developmental
handicaps, broadly apparent in three categories: a lack of
maturity; acute vulnerability to outside influences, such as peer
pressure; and lack of cognitive and personality development.
Roper, 543 U.S. at 569. Graham recognizes this truth as well. In
Graham, the Court concluded that juveniles have a significantly
diminished sense of moral culpability. See 130 S. Ct. at 2027.

The Supreme Court recently recognized that a child’s age
is a key factor in the Miranda custody analysis. J. D. B. v. North
Carolina, 131 S. Ct. 2394 (2011). A child’s age is far “more than a
chronological fact.” Id. at 2403. It is a fact that “generates
commonsense. conclusions about behavior and
perception.” Id. Children are generally less mature than adults
and they often lack the experience, perspective, and judgment to
recognize and avoid choices that could be detrimental to
them. Id. For their own protection, children are limited in their

ability to alienate property, enter into a binding contract, or even

19
AILA InfoNet Doc. No. 11081069. (Posted 08/10/11)
marry. Id. at 2403-04. Children even have a different “reasonable
person” standard. Id. at 2404.

None of this is to say that Congress cannot create
inadmissibility grounds applicable to minors, even morally silly
ones. Congress, within its constitutional constraints, can
generally fashion exclusionary rules targeted at minors. But
Congress generally speaks in an unmistakable manner when
legislating against convention. For example, Congress drafted
explicitly clear language to exclude minors who committed violent
offenses from special deportation protection. See § 383(a) of the
INegal Immigration Reform and Immigrant Responsibility Act of
1996, Pub. L. No. 104-208, 110 Stat. 3009-652 (Sept. 30, 1996)
(excluding violent juveniles from the Family Unity program at §
301 of the Immigration Act of 1990). In this regard, the absence of
a particular clause subjecting minors to § 212(a)(9)(C) is
particularly persuasive in holding that Congress intended minors
to be exempt from its reach. “Congress’ silence in this regard can
be likened to the dog that did not bark.” Chisom v. Roemer, 501

U.S. 380, 396 n.23 (1991) (citing to A. Doyle, Silver Blaze, in The

20
AILA InfoNet Doc. No. 11081069. (Posted 08/10/11)
Complete Sherlock Holmes 835 (1927)).
5. Inadmissibility grounds involving competency and
autonomy.

The lack of a direct reference to § 212(a)(9)(C) within the
minors provision at § 212(a)(9)(B)Gii) means very little because
the general view is that when competency and autonomy are
required to take an action that creates deportation liability (such
as repeated uninspected entries or making false statements),
minors are not judged like adults. Section § 212(a)(6)(C) presents
such an example. Although the statute does not contain a specific
intent or age provision, the courts have refused to subject children
to this permanent bar because of decisions made by their
parents. Singh v. Gonzales, 451 F.8d 400, 405-10 (6th Cir.
2006). While minors are subject to the general entry and
maintenance of status rules, they lack the capacity and ability to
engage in fraudulent conduct. Jd. Imputing a parent’s fraud to a
child will not meaningfully deter either the parent or the
child. Id.

Likewise, in Sandoval v. Holder, the Eighth Circuit

21
AILA InfoNet Doc. No. 11081069. (Posted 08/10/11)
remanded to allow the Board to address whether children can
trigger the permanent bar associated with false claims to U.S.
citizenship. 641 F.3d 982 (8th Cir. 2011). While the false claim to
citizenship statute contains a limited exception for certain
children, § 212(a)(6)(C)@i)(I) of the Act, the court acknowledged
that it would be reasonable to excuse all or most minors from this
harsh provision. 641 F.3d at 987-88. In fact, the Attorney

General conceded as much at oral argument. Id. at 987.

Conclusion
The best reading of § 212(a)(9)(C) includes the minority
provision because immigration law consistently treats minors
differently than adults and minors cannot be “culpable” in the
same way that adults are when adjudicating immigration law
violations. Under the best reading of the statute, the minor in our

hypothetical is not inadmissible under § 212(a)(9)(C)(i)().

22
AILA InfoNet Doc. No. 11081069. (Posted 08/10/11)
Respectfully submitted,

 

Stephen W. Manning
Russell Abrutyn

American Immigration Lawyers Association
Attorneys for Amicus

Certificate of Service

I, Stephen W Manning, certify that on August 9, 2011, I
served a true and correct copy of the attached brief on the parties
below by first class regular mail.

Sarah L Doll

Lau & Choi, PC

1930 Sherman Street
Denver CO 80203

Geoffrey D Reiman
Assistant Chief Counsel

US Immigration & Customs Enforcement
12445 East Caley Avenue
Centennial CO 80111-6432

 

Stephen W Manning

2
AILA InfoNet Doc. No. 11081069. (Posted 08/10/11) 3
_ 7 USS Citizenship and Irmigration Services

 

 

 
 

= pa “ISIC, Notice of Action’ ¢

 

 

 

 

 

 

 

 

NS BOSTON:

. APPLICANF NAME AND "MAILING ADDRESS

  

Figen Notification’ fee ee PEs Pee oe | June 30, 008.
> rr we” [USCISAR-
“Application For Asylum’. a . ed | #098974 322
RECEP T NUNIBER- oe 7 | RECEIVED DATE - ~~ wT P PAGES
ZNK0500102110- ‘ 7 Déceinber 21, 1993" Ue December 21, 1993" wee LA ofl" -
“s
ay

    
 

acu

cs

Bt
i

3

a 9

 

ee

of ieee

rp PSuppe Center of (ASC) to be 6 Fgiitelt and phstogrdptica
pletion of ‘background sfentty and Security checks i is fo

 

 

ren or:

we

 

 

7 : LiOMer

authorization and/or. result mn an asylum, office

tise ‘the last ‘address you provided fo for all corres
to ‘that address.’ F ailure to provide your current address as re
ye institution. of reinoval proceedings, the entry of a removal order:i in’
| immigration judge, and removal from the United States. if
“a application, please contact the, office with jurisdiction’ over

oe Sin. Mon Ciied
170 P ORTLAND sineer EY a / Tues-Sat + Bam-4pri
BOSTON MA o2r 14 7 So, .

JASC. ayes

“lle to to appear as tba fier ind biometiedcéilton duting the ¢ 14-Day p
T; dismissing your adylim application, and/or rete

: When’ you appear efor fingeipriatnig and bionietrics collection, } you MUST. BRING THs LETTER. Evea if you are. cabedulot at’ 2
the same time as your ‘family inemibets, €ach individual must bring his. orher own notice.
‘not be able to have your fingerprints. taken.. This’ may-eause a d:
eligibility for work’ authorization. ‘You ‘should also’ bring photo i
“dD, tnilitary D, State-issued | photo ID, or CIS

 
  
   

If: you | do not. bring this detter, you will
elayi ini the Processing ‘of your application and your - - - -]
identification such as a passpoit, valid driver's license, fiational a
‘photo ‘identification, please expecta minor]. - .
Asim applicants are ° not it required: to” pops
metries collected. . a ad

-issued [photo ID. If you do not have any
_1 delay, as you will néed to be interviewed by a cis “Officer regardirig your identity . Note:
7 Present identifi cation | documents j in oder i have fi Stngerprints a and blo

of change o of: addresé, The CIs will

spordenée, and you are re responsible for the contents of all CIS: Correspondence. sent .”

quiréd i may fesult in dismissal, or referral of your asylum application, - jes
your absence if you, fail to appear fora heating before an.’ | of
you ‘have any questions or Comments ts regarding: the’ status of your ’
‘your application: ae a

 

 

Ify you have any questions regarding this n notice, please call I- 800: 375- 29283.

“APPLICANT COPY.

 

i

 

wun

 

 

mone. Dons in 3 ae o
—Fornrt 1ST et Vo Era
veparuuenle OL momeland Security
US. Citizenship and Immigration Services

 

~ _1-797C, Notice of Action

      
 

   
  

 

 
 

—eaS ae Sas
2 BPs E

 
  

 

 

 

RECEIPT NUMBER : p ; : CASE TPE “I765

EAC-05-150-52038
APPLI CATION FOR EMPLOYMENT AUTHORT oer

 

 

 

 

 

RECEIVED DATE PRIORITY DATE Ro APPLICANT
11 2955052005 vee*| sree ens

uae LEMUS MOLINA, JASSMIN A.

NOTICE DATE : A PAGE ay

May 3, 2005 [Peel cae

JASSMIN A. LEMUS MOLINA. hag as s aay Notice Type: Receipt Notice |
— 11 BELMONT STREET 3 We ee parr oer eg Pee a ie aon eee re
a EVERETT MA. 02149, Earp er genet te -| Amount -received: $ .175.00°.-

i], Class requested: .co8 ©

 

 

 
 
   
 
   
  
 
 
 
 
    

customer service immediately,

- “You can. chee our current processing time for this -

--On our website you can also. eign up ts Bet free

“ steps on this case. . : :

- Most -O£ ‘the time your case is pending the proces
working on others filed earlier:

- We.will- notify you by mail when we make a decision fo}
If you move while this case is * pending. Salt Euston

7 Processing times can changes
Eiceeee rg time,

If you have questions, check. our website or call custoner ;
contact. us about a case.

   

Notice to all customers with a pending I- 130 pétition - USCIS is.nd rocessing Form -I- 130, “Petition, for Alien Relative,
as a-visa number becomes available. - Filing and approval _ of. an I+ -130 Felative petition is only the first step in ues
a-relative immigrate to the United States. Eligible family m members’ must ‘wait ‘until there is a visa number . availablé
before they can apply for an immigrant visa or adjustment . of status to’a Tawful permanent resident. -This “process will .
allow. USCIS to concentrate resources first.on cases where visas are ‘actually available. This process Should not, de
the ability of. -one’ s relative to apply for an immigrant visa’ or adjustment” of status. Refer’ to Www. state. govitravel .
<http: /Iwww.state. gov/travel > to determine current visa Availability dates. For more information, please ‘visit our.
website at www.uscis.gov or contact us at 1- 800-375-5283.

 

lay,

Always remember to call. customer service if ‘you move “white your case is pending. -

‘It you have a pending T 130 xelative
petition, also ‘call customer Service if you should decide, to withdraw your petitiol

nor eh you become a _U. S. citizen..

 

 

Please see the additional information on the back. You will be nonified separately about any other cases you filed.
IMMIGRATION & NATURALIZATION SERVICE Vays ter ar

VERMONT SERVICE CENTER ~

75 LOWER WELDEN STREET

Set ve

Form I-797C (Rev. 08/31/04). N

 

 

 
were taaeeaae Va 2AUIUTIAILL OCCUFILY

US, Citizenship and Immigration Servi iCal.

       

     
 

>“ F197C,Notice of Action. ©

   

 

 

 

 

 

 

 

 

aia cia aa SANS GeO Ae Gi ies DONEC CMe “5 [NOVICE DATE ea
pingercrint Nott fication peNiaea 5 Dives eee ta ae tne ae 2006:
SS PQSEINOE st : TEPC RIERA mee ews ee ae! Sp Rat eer eee tS eet Pe USCIS ty saa eee ae
P1589. F Application For Asylum is a Ne ane oe oe es eer | BATHS O7i. 399° pea
RECEIPT NEMBER 0 a | RECEIVED DATE > ez TORITY DATE Vaden AGES Tc aera
ZNKO500102110 “ °° Desert 21 1993 . December 21, 1993 og ee CORY ae oe Spc vsi.2

APPLICANT x AME AND M. MILING ADDRESS

“JASSMIN ABIGAIL LEMUS |! MOLINA
A26 ESSEX STREET#I * ’ .*
MALDENMA 02148.

   

 

ls I, sa tll” a

  

 

ie You have ‘been sthediiled t to appear at the below CIs. Ap, a Sport’ Center (ASC) to ie efideoined and p pliotserapt aes
i (biometri ics collection) during the 14-day period specifi letion of backgrotind Heatly and sod Bees Is. =
d ae in order to rotess yout pppbestioa. * ee Boi ees ee pS ae

 

 

‘ itsare of Operstions
ee Address. cae

 

“clos ON FEDERAL HOLIDAYS.
CIS: BOST ON” Nigel: Sine “Mon Glosedie ;
170 PORTLAND STREET .

cee Ag ” Tues- -Sat 8am- “4pm, a ie is
BOSTON Ma‘O2I14. J - TNS ee BEACONS

   

pale to’ appear as ‘scheduled fot fiteuprning ee Hisyienics éolléction d dane tlie. 14- \-Day period si may delay alizibitity for a:
authorization and! /or result j in an gsyrint officer dismissing’ your elas! pppetpa, and/or ae it to an Tnunigration Judge-”

Shed you ‘appear for igecattatog a Biomenee calla you MUST BRING THIS LETTER. Eve en ifyou’ are 5 deticdinee at-
dq: the same time as: your family. meinbers, each indiy idual must bring his or her own notice. Ifyou do not bring this letter, y ou will”
“1 not be. able:to have your fingerprints taken: This may cause a delay in the processing ofy our. application and Your 2
— eligibility. for work authorization. You should also bring photo identification such asa passport, valid driver's ‘license; national”
Tes) AD: military. TD, State- issued photo ID, or CIS- issued photo ID.- If you do not have } any photo identification; please expect a minor.
‘ ‘delay, as‘you-will need tobe’ interviewed bya ‘CIS officer regarding g your identity. Note: Asylum Hapienys are Mot Fequired to.

present identification documents i in order to hay e tingeybrints and biometries collenteds: -

Piers note e that the staff ¢ at the ASC will not be abe’ tox ariswer, any questions about the status of your w application, We appreciate =
your patience during the Process. 2 pt pines ae

‘pense to Secfon, 365 ofthe immigration and Naticnality Act, you are tected’ to nétify ti the cls, in 1 writing, of any cae eae
changes; Ww. ithin 10 days of such charge. If you were placed in removal proceedings before an. Immigration Judge, you are. also
required to noni the Immigration Court having jurisdiction over your case of any change of address within 5 days of such change,
| on Form EOIR-33. Include your name, signature, address; and CIS A# on any written notice of change of address. The CIS will .
|: use the last address you provided for all correspondence, and you are responsible for the contents of all CIS Correspondence sent :
to that address. Failure to provide your current address as required may result in dismissal or referral of your asyluny application: ;
|| <institution of removal proceedings, the entry of a: removal order in your absence if you fail to appear. fora hearing beforean- -
ale immigration judge, and removal from the United States.” If you have any questions or cominents regarding the status of your © © .
: application, please contact the office with jurisdiction over your application. ~ ie eee

If you have’ any questions regarding this notice, please call 1-800-375-5283. a APPLICANT COPY.

iirc

Porm iit asin

 

 

 

 
 vepartment OF Homeland Security
_US. Citizenship and Immigration Services

     

   
 

  

 

 

 

GETROGE ——_ SF CASTE Tes

-EAC~ ‘O6= 185= 51824 : Minipsint
. ; oo: -APPLICATION FOR: ‘EMPLOYMENT. avryiontzartoN
RECEIVED DATE = | PRIORITY DATE "Fy [APPLICANT -A0N98 974 322°

‘May 30; 2006. .
Y LEMOS MOLINA, JASSMIN A.

 

 

 

 

 

 

 

 

 

 

’ TORCEDATE > — PAGE
‘gune’ 8, 2006 . J fbok a re woe ws Ss ,
_ JASMIN, AL LENDS ‘MOLINA SS 7? if WEIS Type Receipt ‘Notice.
| 126 essex STI 6 ee ool Ae . re :
FF MALDEN; MA: 02148 - oe: a SE | rout ‘received! $180.00, .

     

 

‘Class Feagiest ed; “C0

 

 

 

on. our.- -websil @ at, uscis: gov.
s we’ "complete, ‘key Processing’

i not t change. bécaiige” we iar be, 2

5 casé, “or: ig: we ‘feed ‘ponteniing' ‘grom' you "
2 when’ you, move. no ¢

 

. Helping |
“wait “until: ‘there. ‘is’ a. visa number’ available ~ “
awful permanent ‘resident: This’ Process, will.
a aliow: USCIS. to concentrate ‘resources - ‘first on cases: where ‘risas e-Ac ually . availabie: This process’ should - ‘hot’ ‘delay --
| the ability of one’s relative to apply for. an’ immigrant : visa. or adjustinent of status. Refer to” wwwstate. govitravel,-
. o <htip: ww, State. govitravel >, to’ determine current’ visa’ ava Vability dates. ‘For More information o please visit our
: website” ate ww. ‘uscis. gov or contact us at i- 800- 7375- 5283.. : wos se fo.

 

 

Hithis recelpt is for 2 an: ni-4gs, of L698 application no PoP Foe es . a oof owe

“| Users” WILL: SCHEDULE “YOUR “BIOMETRICS APPOINTMENT; doa will, be: receiving a ‘pionetrics ‘appointment . hotice “with a: ‘specific -

‘time, date and ‘place’ ‘where, you will have your fingerpririts and/or’ photos. taken. “You: ‘MUST _wait for- your biowietrics’

: appointment notice prior ‘to going to the. Asc for- ‘biometri¢s- processing .- This’ I> =797. receipt ‘notice as. oz your :

oe biometrics Appoisitment notice and should not ‘be’ ‘taken fo! an ASC for. ‘biometrics Précessing- a
m WHAT To BRING 76, YOUR BIOMETRICS ‘APPOINTMENT: : a eos .

. | Please bring your biometrics appointment. letter. (with’ specific ic. timé,, date ind piace where ' you will have, your
| fingerprints and/or photo taken) AND your photo Identif cation to your biometrics appointment. - .

“Acceptable” ‘kinds of photo identifi cation are: ~

ads a passport or national Photo identifi cation issuéd, by your eiuntry,
afce a drivers’ license, - .

“a military” photo identifi ication, © or

a state . Issued Photo identification card.

 

 

:’ Aways - rémenber ‘to call customer service af you move white 5 _your. ease is pending. ‘re you “have a . Bending, I- 130. zelative ve
. petition, also. call customer service if you. should Secide™ to ‘withdraw your petition | or At. you, ‘become: a. v, S. citizen.

 

 

 

: Please 5 see the Gaditional information on the backs You will Be, notified separately about ‘any other cases ‘you filed: a
‘| JIMMIGRATION - ‘&: “NATURALIZATION SERVICE : PO a TS
VERMONT SERVICE _CENTER

eee eT

-Form'l-797¢ Rev, o1/3108).N

 

 

 

 
  
   
  
   
   
 
  
 

IMPORTANT INF

+

Use this seétion to Spe

Do Not Bend or Fol ‘Cutoff Section.

 

LEMUS MOLINA, JAS:
11 BELMONT STREET 32. °
EVERETT, MA 02149 ° 5.

 

 

USCIS has a guide for new Permanent Residents called
Welcome to the United States: A Guide for New
Immigrants. It has important information about your
rights and responsibilities. The guide is available in

English and 10 other languages at http ://www.uscis.gov.

75 Lower Welden Street,
Si. Albans, VT 05479

IU

USCIS Vermont Service Center

Phone Number 1-800-375-5283 |

_ LEMUS MOLINA, JASSMIN A
11 BELMONT STREET 3
EVERETT, MA 02149

TION - SAVE THIS MAILER

d your application for an extension or replacement card (see below).

A# 098-974-322
VERA NERVE EE I

‘Form |-797D (Rev.9-30-04)

Your Application Has Been Approved.
Here is your new card. The expiration date is shown

on the front.

Please Check Your Card to Verify That
the information Is Correct.

If you find an error on.it, please’ call us at the tele-
phone number provided below.

Please Protect Your Card.- -

Please Read the Back of This Notice.
It has important information. We also recommend
that you keep this notice for your records.

If you ever have questions about immigration ben-
efits and procedures, or wish to have an application
mailed to you, please call our USCIS National
Customer Service Center at 1-800-375-5283, or
check our website at http://www.uscis.gov.

Date 06/06/05
A# 098-974-329

Receipt # EAC0515052038

US. Citizenship
and Immigration
Services

 
6 gal av ;
aiysuo7td jo Anunod We

    
    
 

aa) ae ybig “Ue

 

oe TSA LHR ag
we ORE Nay

: See 2 om ree 2
‘K oun
che 8733894 &
x

Vie 20 INTRA
